Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites a third extended member is “at the same longitudinal position and a different axial position on the central body”.  However, the original disclosure fails to describe a third extended member is “at the same longitudinal position and a different axial position on the central body”.  Therefore, the aforementioned limitation represents new matter.  Examiner takes the position that a longitudinal position and an axial position both refer to a point along the length of the tool body, and the longitudinal position is the same as the axial position.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of the term “when” as recited in line 2 of claim 28 renders the claim indefinite because “when” indicates that the respective limitation is not required.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 - 3, 9 - 12, 14, 16 - 19, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2008/0307877) in view of Wilson et al. (US 2019/0264556).
Regarding claim 1, Cook discloses a tool comprising: a central body (main body 51) having a longitudinal axis; a first extended member (arm 58) attached to the central body, wherein the first extended member extends away from the longitudinal axis; a first mechanically sensitive sensor (56) attached to the first extended member to measure physical impact on a barrier (protective cage) caused by particle flow outside the barrier (Fig. 5; paragraphs 0013, 0032, 0041, and 0042).  Cook fails to disclose a processor; and a machine-readable medium having program code stored thereon, the program code executable by the processor to cause the tool to, compare a first set of measurements obtained from the first mechanically sensitive sensor against control measurements; and characterize flow based, at least in part, on comparison of the first set of measurements and the control measurements.  Wilson teaches a processor (paragraph 0006); and a program code executable by the processor to cause the tool to, compare a first set of measurements (additional downhole measurements) obtained from the first mechanically sensitive sensor against control measurements (first downhole measurements); and characterize flow (fluid composition; flow rate) based, at least in part, on comparison of the first set of measurements and the control measurements (paragraphs 0006, 0024, 0028, 0030).  Examiner notes that although Wilson fails to explicitly teach a machine-readable medium having a program code stored thereon, the apparatus as taught by Wilson would inherently include a machine-readable medium having a program code stored thereon in order to combine and compare measurements to determine where the fluid is flowing (paragraph 0006).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Cook with the processor, machine-readable medium, 
Regarding claim 2, the embodiment of Fig. 5 of Cook further discloses a plurality of sensors; a plurality of extended members; and a second mechanically sensitive sensor attached to the second extended member (paragraph 0041) but fails to disclose the second extended member is at different axial position on the central body from the first extended member. The embodiment of Fig. 1 of Cook teaches a second extended member (lowermost ring 14) attached to the central body (network 18), and wherein the second is at different axial position on the central body from the first extended member (uppermost ring 14); and a second mechanically sensitive sensor (16) (Fig. 1; paragraphs 0025 - 0027). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus comprising a first mechanically sensitive sensor as disclosed in Fig. 5 of Cook with the first and second members as taught by the embodiment of Fig. 1 of Cook to provide a desired resolution. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 3, Cook further discloses the first mechanically sensitive sensor is a multi- dimensional sensor (piezoelectric sensor) (paragraph 0032).
Regarding claim 9, Cook further discloses a plurality of arms (58) and associated sensors (56) (Fig. 5; paragraph 0041). Cook fails to disclose a third mechanically sensitive sensor. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the plurality of mechanically sensitive sensors as disclosed by Cook to include a third mechanically sensitive sensor as a design consideration to provide a desired resolution. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 11, Cook further discloses a second extended member (58) attached to the central body (51), wherein a second mechanically sensitive sensor (58) is attached to the second of the extended members (Fig. 5; paragraphs 0032, 0034, 0041, and 0042).  Cook fails to disclose acquiring a second set of measurements, wherein the second set of measurements is obtained from a second of the plurality of sensors.  Wilson teaches acquiring a second set of measurements (additional measurements), wherein the second set of measurements is obtained from a second (sensor S; second 
Regarding claims 12 and 18, Cook further discloses first mechanically sensitive sensor (piezoelectric sensor) is a multidimensional sensor, and wherein the first mechanically sensitive sensor can acquire a second set of measurements in an orthogonal direction relative to the first set of measurements (paragraph 0032).
Regarding claim 14, Cook further discloses the control measurements comprise mechanical measurements (via impact detectors) acquired after introduction of solid particle flow (paragraphs 0032 and 0041).
Regarding claim 16, Cook discloses a system comprising: a central body (51) having a longitudinal axis, a first extended member (58) attached to the central body, wherein the first extended member extends away from the longitudinal axis, and a first mechanically sensitive sensor (56) attached to the first extended member; and a borehole having a barrier (protective cage) (Fig. 5; paragraphs 0013, 0032, 0041, and 0042). Cook fails to disclose a processor; and a machine- readable medium having program code executable by the processor to cause the system to, compare a first set of measurements obtained from the first mechanically sensitive sensor against control measurements, and characterize flow outside a barrier based, at least in part, on comparison of the first set of measurements and the control measurements.  Wilson teaches a processor (paragraph 0006); and a program code executable by the processor to cause the tool to, compare a first set of measurements (additional downhole measurements) obtained from the first mechanically sensitive sensor against control measurements (first downhole measurements); and characterize flow (fluid composition; flow rate) based, at least in part, on comparison of the first set of measurements and the control measurements (paragraphs 0006, 
Regarding claim 17, the embodiment of Fig. 5 of Cook further discloses a plurality of sensors; a plurality of extended members; and a second mechanically sensitive sensor mechanically coupled to the second extended member (paragraph 0041) but fails to disclose the second extended member is at different longitudinal position on the central body relative to the first extended member. The embodiment of Fig. 1 of Cook teaches a second extended member (lowermost ring 14) attached to the central body (network 18), and wherein the second is at different longitudinal position on the central body relative to the first extended member (uppermost ring 14); and a second mechanically sensitive sensor (16) (Fig. 1; paragraphs 0025 - 0027). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus comprising a first mechanically sensitive sensor as disclosed in Fig. 5 of Cook with the first and second members as taught by the embodiment of Fig. 1 of Cook to provide a desired resolution. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 19, Cook fails to disclose the program code to characterize flow further comprises program code to characterize flow based, at least in part, on comparison of the second set of measurements and the control measurements.  Wilson teaches program code to characterize flow 
Regarding claims 21, 24, and 25, Cook further discloses the barrier is between a wall of a borehole and the tool, and wherein the barrier comprises a sand screen (protective cage surrounding sensors 56) (Fig. 5; paragraph 0042).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Wilson et al. as applied to claim 1 above, and further in view of Sheiretov et al. (US 2016/0032711). Cook in view of Wilson fails to disclose the first extended member comprises at least one of a mechanically elastic material and two or more rigid arms. Sheiretov teaches a first extended member comprising either a rigid material or a mechanically elastic material (bowspring) (paragraph 0017). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the mechanically elastic material as taught by Sheiretov for the rigid material as disclosed by Cook as a design consideration within the skill of the art. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Wilson et al. as applied to claim 1 above, and further in view of Jacob (US 2012/0048541). Cook in view of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Wilson et al. as applied to claim 1 above Donzier et al. (US 2018/0003027). Cook in view of Wilson discloses all of the claim limitations except an elastic element having an elasticity along the longitudinal axis, wherein the elastic element is attached to the central body and coupled with the first extended member. Donzier an elastic element (spring 24) having an elasticity along the longitudinal axis, wherein the elastic element is attached to the central body (stem 14) and coupled with the first extended member (bow 17) (Fig. 1; abstract; paragraphs 0015, 0034, and 0050). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the elastic element as taught by Donzier to prevent damage to the apparatus caused by contact between the apparatus and the borehole wall.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. in view of Wilson et al. as applied to claim 16 above, and further in view of Hegeman (US 2010/0258304).  Cook in view of Wilson discloses all of the claim limitations except the central body is the central body of an acoustic array tool.  Hegeman teaches the central body is a central body (fluid analysis module 180) of an acoustic array . 
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 4, 6, 7, 9 - 12, 14 - 19, 21, and 24 - 28 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/17/2021